Citation Nr: 1715070	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-20 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss disability.

2. Entitlement to an extra-schedular rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1960 to December 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This case was previously before the Board in February 2015, when it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The issue of entitlement to an extra-schedular rating for service-connected bilateral hearing loss disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran hearing impairment is no worse than Level V in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must notify the veteran of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2016).  As part of this notice, VA must specifically inform the veteran, and the veteran's representative, if any, of which portion, if any, of the evidence that is required to be provided by the veteran and which part, if any, that VA will attempt to obtain on the veteran's behalf.  

Notice to a veteran should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. §5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in September 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claim.  

The Board also finds that the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service treatment records are of record.  The Veteran has also been provided with appropriate VA examinations.  The Board notes that the Veteran informed VA that he received treatment from Dr. T.B.  The Board acknowledges that private treatment records from Dr. T.B. are not part of the claims file.  However, the Veteran indicated that Dr. T.B. was deceased for over 20 years.  The Veteran also said that he was unable to make contact with any other doctor who might have had Dr. T.B.'s records.  Based on the Veteran's statements, any further development for these treatment records would be futile.  The Board therefore finds that VA has met its duty to assist.  As the Board is satisfied that VA has met its duty to notify and assist the Veteran, it will address the merits of the Veteran's claim.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §§3.321(a), 4.1 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2016).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. §4.85 (2016).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. §4.85(a) (2016).  

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. §4.85(b), Table VI (2016).  

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when indicated under the provisions of §4.86.  38 C.F.R. §4.85(c), Table VIa (2016).  

Puretone threshold average, as used in Tables VI and VIa, is the sum of the puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), divided by four.  That average is used in all cases, including those in §4.86, to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. §4.85(d) (2016).  

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. §4.85(e) (2016). 

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. §4.86(a) (2016).  

Where the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. §4.86(b) (2016).  

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991),

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a December 2011 VA audiology evaluation, the Veteran reported hearing loss that began in active service and had continued since that time.  The Veteran reported difficulty understanding what was said in conversation is visual cues were absent.  The examiner noted that the Veteran's hearing impairment caused significant impairment on occupational endeavors.  The Veteran's audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Left Ear
30
25
40
45
35
Right Ear
50
55
55
60
55
 
Speech recognition ability was measured at 96 percent in the left ear and 96 percent in the right ear.  The examiner diagnosed sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  Applying the threshold values to the rating criteria results in a numeric designation of Level I in each ear.  38 C.F.R. §4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. §4.85 produces a 0 percent rating.  

Of record is additional audiological testing performed in September 2012 by Dr. M.K.  The audiometric testing results were as follows:  

Hertz
1000
2000
3000
4000
Average
Left Ear
30
25
45
55
38.75
Right Ear
65
55
55
70
61.25

While Dr. M.K. conducted puretone threshold testing, he did not test the Veteran's speech recognition ability.  However, applying the threshold values to the rating criteria using the speech discrimination scores obtained at the December 2011 VA examination results in a number designation of Level 1 in the left ear and a Level II in the right ear.  38 C.F.R. §4.85, Table VI (2016).  However, the Veteran's right ear threshold values qualify for consideration under Table VIa for exceptional patterns of hearing loss.  Application of the threshold values to Table VIa results in a numeric designation of Level IV in the right ear.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

Finally, at a March 2015 VA audiology evaluation, the Veteran reported that he was having difficulty understanding speech.  He reported that he often had to ask speakers to repeat themselves and that he needed to turn the volume of the television up in order to understand it.  The examiner noted that the Veteran's hearing loss may interfere with his ability to understand conversations in background noise and in situations where he was unable to see the speaker.  The examiner further stated that as a result of his hearing loss, the Veteran may have trouble working well in noisy environments, environments which required frequent use of non-face-to-face communications equipment, or in jobs which required a great deal of attention to high pitched sounds.  The Veteran's audiometric testing results were as follows:

Hertz
1000 
2000 
3000 
4000 
Average
Left Ear
25 
25 
50 
55 
38.75 
Right Ear
70 
60 
60 
70 
65 

Speech recognition ability was measured at 94 percent in the left ear and 96 percent in the right ear.  The examiner diagnosed sensorineural hearing loss in the left ear and mixed hearing loss in the right ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the left ear and Level II in the right ear.  38 C.F.R. §4.85, Table VI (2016).  However, the Veteran's right ear threshold values qualify for consideration under Table VIa for exceptional patterns of hearing loss.  Application of the threshold values to Table VIa results in a numeric designation of Level V in the right ear.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The December 2011 and March 2015 VA examiners clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination reports are in compliance with the requirements of Martinak.

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at the VA audiology evaluations and that shown in the private audiometric testing results.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in the left ear or Level V in the right ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, the criteria for an initial compensable rating have not been met.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Consideration has also been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss disability is denied.



REMAND

After a careful review of the claims folder, the Board finds that the extra-schedular aspect of the Veteran's claim must be remanded for further action.

The Veteran contends that his hearing loss has a significant impact on his daily life and his ability to work.  In this regard, the Veteran has explained that he needs to be looking directly at a person speaking in order to hear them.  Additionally, the March 2015 VA examiner indicated that the Veteran's hearing loss may interfere with his ability to work well in noisy environments, environments which required frequent use of non face-to-face communications equipment, or in jobs which required a great deal of attention to high pitched sound.  Therefore, the Board finds that the rating schedule may be inadequate and that the issue of entitlement to an extra-schedular rating for bilateral hearing loss disability pursuant to 38 C.F.R. § 3.321 (b)(1) (2016) should be referred to the Under Secretary for Benefits or the Director of Compensation Service.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records not already of record in the claims file. 

2. Request that the Veteran identify any outstanding records relevant to his current employment status.  All reasonable attempts should be made to obtain the relevant records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.  

3. Then, refer the case to the Under Secretary for Benefits or the Director of Compensation Service for consideration of whether an extra-schedular rating for the service-connected bilateral hearing loss disability is warranted pursuant to 38 C.F.R. § 3.321 (b)(1). 

4. Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow for appropriate time for response, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


